Exhibit 10.1

 

[TRANSLATION FROM HEBREW]

 

STATE OF ISRAEL

 

 

MINISTRY OF ENERGY AND WATER RESOURCES

NATURAL RESOURCES AUTHORITY

 

Oil and Gas

22 April 2012–04–25

Oil ___363__2012

 



Mr Richard Rinberg,CEO Fax: 04/6231427 Zion Oil & Gas,Inc   22 Bareket Northern
Industrial Zone   Caesarea 38900  



 

 

Hello

 

Re:Jordan Valley License/303- Work Program Update

Your letter dated 17 April

 

In response to your application and in view of the delay regarding execution of
the seismic survey I hereby update the license work program that was set for the
license as follows:

 

4.Prepare a new 2D seismic survey and submit the data and summary report –by 12
May 2012.

5.Process the data of the new survey and submit the data and summary report- by
12 June 2012.

 

All other clauses in the program without change

 

In addition please submit an environmental document in accordance with the
instructions of the Ministry of Energy and Water Resources by 12 December 2012

 

 

Sincerely

 

Alexander Varshavsky

Commissioner of Petroleum Affairs

 

 





 

 

 